EXAMINER'S AMENDMENT
And
Examiner’s Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 05/11/2020 and the telephonic interview on 05/20/2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael G. Crilly on 05/20/2022.

The application has been amended as follows: 


In the Specification:
Pg. 18, ll. 11 – 23 paragraph is amended as follows:

Referring now to FIGS. 6a-6c, the longitudinal ridge 29 as applied to the interior 
 surface 18 may generally follow a curved path and/or a linear path. The shape of the longitudinal ridge 29 as applied is determined at least in part by the shape of the duct structure 38 and the overlay profile of the spike 19 within the duct structure 38. For example, the longitudinal ridge 29 may follow a curved path in the X-Y plane as illustrated by the solid line in FIG. 6a and a generally linear path in both X-Z and Y-Z planes as illustrated by the solid line in each of FIGS. 6b and 6c, respectively. In another example, the longitudinal ridge [[29]] 29’ may follow a linear path in the X-Y plane as illustrated by the dashed line in FIG. 6a and a generally curved path in both X-Z and Y-Z planes as illustrated by the dashed line in each of FIGS. 6b and 6c, respectively. Other linear and non-linear paths are possible based on the shape of the duct structure 38, features of the interior surface 18, and overlay profile of the generalized form 41 along the interior surface 18.


In the Claims:
Claim 16 is amended as follows:

Claim 16. (Currently Amended) A method for designing an inlet duct for use at an input end of a turbine engine within a missile facilitating supersonic flight comprising the steps of:
(a) defining a generalized form of a spike including a longitudinal ridge and a lateral ridge which intersect at an apex, said longitudinal ridge intersects a base at an upstream end and a downstream end to define a height wherein said height between said longitudinal ridge and said base increases along said longitudinal ridge in direction toward said apex to define a height profile, said lateral ridge intersects said base at a pair of lateral ends to define a width wherein said width decreases along 3said longitudinal ridge with distance from said apex to define a width profile, an apex angle defined by said lateral ridge passing between said lateral ends and through said apex; 
(b) mapping said generalized form onto an interior surface of said inlet duct, said height profile non-movable with respect to said interior surface after said mapping step, said inlet duct having an opening at an upstream side to permit an airflow to enter said inlet duct, said longitudinal ridge at said upstream end located at or downstream of said opening; and
(c) adjusting said base or said interior surface after said height profile is non-movable so that said spike sealingly contacts said interior surface,
wherein said apex of one or more said spikes define an inlet throat after said adjusting step so that a normal shock is formed opening to less than supersonic and at a pressure permitting said supersonic flight via one of combustion or detonation of a fuel within said turbine engine.


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:  
Fig. 3 – delete reference character 42 and lead-line
Figs. 6a, 6b, and 6c – change reference character 29 for dashed lines to 29’
Fig. 8 – add legend stating that straight line represents planar surface and dashed line represents non-planar surface
Figs. 10a and 10b – add legend stating that straight line represents linear profile and dashed line represents non-planar profile
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:.
Regarding independent method Claim 16, prior art fails to teach in combination with the other limitations of the claim, “said inlet duct having an opening at an upstream side to permit an airflow to enter said inlet duct, said longitudinal ridge at said upstream end located at or downstream of said opening”.
The closest prior art Kosson et al. (2,995,893) teaches, in Figs.1 – 5, a method for designing an inlet duct for use at an input end of a turbine engine (turbojet engine – Col. 1, ll. 55 - 60) within a missile (12) facilitating supersonic flight comprising the steps of: defining a generalized form of a spike (20 – Fig. 3) including a longitudinal ridge (Fig. 2) and a lateral ridge (inherent) which intersect at an apex (radially outer peak), said longitudinal ridge intersects a base at an upstream end and a downstream end to define a height wherein said height between said longitudinal ridge and said base increases along said longitudinal ridge in direction toward said apex to define a height profile (best seen in Fig. 1), said lateral ridge intersects said base at a pair of lateral ends to define a width wherein said width decreases along said longitudinal ridge with distance from said apex to define a width profile (best seen in Fig. 3), an apex angle (inherent definition of an apex angle) defined by said lateral ridge passing between said lateral ends and through said apex; mapping said generalized form onto an interior surface (14) of said inlet duct, said inlet duct having an opening (16) at an upstream side to permit an airflow to enter said inlet duct (between 12 and 14), adjusting said base or said interior surface so that said spike sealingly contacts said interior surface [as shown in Fig. 1 the intake air flows over and around said spike (20) and not through a gap under the base of the spike and the interior surface], wherein said apex of one or more said spikes (20) define an inlet throat (18) after said adjusting step so that a normal shock is formed downstream from said inlet throat (18), said airflow more supersonic at said normal shock than at said inlet throat, said normal shock [The following limitations are a statement of intended use and the structure of the device as taught by Kosson can perform the function] decelerates said airflow which enters said opening to less than supersonic (definition of ‘normal shock’) and at a pressure (any pressure) permitting said supersonic flight via one of combustion or detonation of a fuel within said turbine engine.
Kosson does not teach said height profile non-movable with respect to said interior surface after said mapping step.  Kosson teaches, in Col. 1, ll. 25 – 50 and Col. 3, ll. 50 - 60, the supersonic inlet duct was designed to operate at a range of supersonic air speed ranging from low supersonic speeds to higher supersonic speeds where the spike height was varied to optimize the throat area for the specific supersonic air speed.  It has been held that omission of an element and its function is obvious if the function of the element is not desired; Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989); In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); MPEP 2144.04(II)(A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kosson to eliminate the variable height spike so that the inlet duct spike height profile would be non-movable with respect to said interior surface after said mapping step to facilitate optimizing the throat area for a specific supersonic air speed.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that modifying Kosson to have a fixed spike height profile would have facilitated reducing the weight and cost of the inlet duct because all the structures [e.g., servo valve (38), actuator (34, 36), etc.] required to vary the spike height would have been eliminated from Kosson’s inlet duct.
Kosson does not teach said longitudinal ridge at said upstream end located at or downstream of said opening.  As best seen in Fig. 1, the spike (20) upstream end of the longitudinal ridge was located upstream of the inlet duct opening (16).
No reference teaches moving spike (20) upstream end to be at or downstream of the inlet duct opening (16).  Consequently, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kosson to move the spike (20) upstream end to be at or downstream of the inlet duct opening (16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741